Citation Nr: 0601819	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-14 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
cramps.

2.  Entitlement to service connection for loss of sense of 
smell.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1944 to January 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter in October 2004 for further 
evidentiary development, and that the action requested in its 
remand has been accomplished to the extent possible.  This 
case is now ready for further appellate review.


FINDINGS OF FACT

1.  Disability associated with bilateral leg cramps has not 
been related to active service.

2.  Loss of the sense of smell has not been related to active 
service.


CONCLUSIONS OF LAW

1.  Disability associated with bilateral leg cramps was not 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Loss of the sense of smell was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claims.

First, prior to the rating decision that denied the claims in 
February 2003, VCAA notice letters were provided to the 
veteran in November 2002, which advised the veteran of the 
evidence necessary to substantiate a claim for service 
connection and the respective obligations of the veteran and 
the Department of Veterans Affairs (VA) in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The February 2003 rating action and February 2004 statement 
of the case then denied the veteran's claims, noting that the 
evidence failed to show complaints of the loss of the sense 
of smell during service or any treatment for a bilateral leg 
problem, or link current loss of the sense of smell or 
bilateral leg disorder to service. 

Thereafter, pursuant to the Board's remand of October 2004, 
the veteran was afforded with a VA examination to determine 
the etiology of any loss of smell or disability associated 
with bilateral leg cramps, and an October 2005 supplemental 
statement of the case advised the veteran that the June 2005 
examiner did not find that the veteran's loss of smell or any 
disability associated with bilateral leg cramps was related 
to active service.

While the November 2002 VCAA notice letters did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
regional office (RO) and the Board, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding records or documents that have not been 
obtained or that are not adequately addressed in documents 
and records in the claims file.  The veteran has also not 
indicated any intention to provide any additional medical 
evidence in support of his claims.  

Therefore, based on all of the foregoing, the Board finds 
that remand of this matter for further notice and/or 
development under the VCAA is not necessary.

Service medical records do not reflect any relevant 
complaints or treatment.  Spine and extremities examination 
at the time of separation in January 1946, revealed normal 
findings.  

VA examination in December 1949 revealed tenderness in the 
joints of the legs and muscles.  The diagnosis included 
arthritis, chronic, infectious.

VA outpatient records from September 2001, reflect that the 
veteran's active problems included knee joint replacement and 
osteoarthrosis, localized, primary.

In his original claim filed in September 2002, the veteran 
asserted that he suffered from a loss of the sense of smell 
that resulted from exposure to tear gas at a San Diego 
submarine base, where he was training for the Navy Armed 
Guard.

In a subsequent statement, dated in November 2002, the 
veteran indicated that he was also claiming service 
connection for a bilateral leg disorder that began during 
service while he was stationed in San Diego, California, in 
1944.

Private medical records from Dr. M. were received in November 
2002, and reflect that in November 2002, the veteran was 
taking 200 milligrams of Quinine at night because of leg 
cramps and fasciculations, which he had reportedly been doing 
since World War II.  

VA examination in June 2005 revealed that the examiner 
reviewed the veteran's claims file in conjunction with the 
examination.  The veteran indicated that following his 
discharge from service, he worked for the Army Corps of 
Engineer for a period of 32 years, after which he was 
medically retired secondary to his leg problems.  The 
examiner noted that service medical records did not mention 
any problems with leg cramps or loss of sense of smell.  It 
was also indicated that the veteran's outside physician's 
records did not mention any treatment or evaluation of the 
legs until November 2002, at which time the veteran was noted 
to have taken quinine for leg cramps since World War II.  The 
veteran complained that his loss of smell was related to his 
exposure to tear gas during service, when he had difficulty 
replacing his mask during a training exercise with tear gas.  
At that time, the veteran stated he noticed quite a bit of 
difficulty with increased rhinorrhea and tearing, and shortly 
thereafter realized he had lost the sense of smell.  

His leg problem began with a sort of jumpy sensation in his 
lower extremities during service, at which time he could 
observe his calves' muscles twitching.  This condition was 
reportedly made worse with standing, which was required of 
him at the Corp of Engineers, or with a lot of physical 
labor.  He noticed that his condition was worse at night, and 
found that if he took quinine in the evening, he was able to 
avoid the sensation of his legs jumping and the 
fasciculations of his muscles.  If he skipped a dose of 
quinine, he would awaken during the night because of cramps 
in his legs.  These would be relieved with stretching 
exercises.  The veteran denied any trauma to his legs during 
service or history of any muscle injuries.  At the present 
time, he took quinine every night and was pain free.  
Bilateral knee replacements were performed in 2004, but the 
complaints of bilateral leg cramps began 40 to 50 years 
earlier.  Physical examination revealed that the lower 
extremities were without edema and that pulses were intact.  
In resting his legs outright, the examiner did observe 
positive fasciculations of the calves.  For the veteran's 
sense of smell, the veteran was tested with coffee, mustard, 
and soap, and was unable to identify or discriminate between 
any of these.  He was also unable to taste the difference 
between sugar, mustard, and salt.  

The diagnosis was complete loss of smell and taste based on 
current testing, as the veteran was unable to discriminate 
between sweet, sour, bitter, or acid, the exact cause of 
which was based purely on the veteran's subjective history of 
having his "CS" exposure with normal sensation for taste 
and smell prior to the exercise and loss subsequently 
thereafter.  There was also a diagnosis of calf 
fasciculations resulting in muscle cramps controlled with 
over the counter quinine taken at bedtime. 

The examiner commented that the veteran did not contend and 
there was no evidence to suggest that he had any in-service 
knee injuries that resulted in his subsequent degenerative 
disease and total knee replacements.  In regards to his leg 
cramps, again, the examiner opined that these were based 
solely on the veteran's subjective complaints that his leg 
cramps began in service, and continued from that time forward 
and historical information provided by the veteran without 
any objective findings in the service medical records.


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

The Board has carefully reviewed the evidence of record and 
first notes that there are recent diagnoses of complete loss 
of smell and calf fasciculations.  The Board therefore finds 
that the veteran currently suffers from disability associated 
with leg cramps and the loss of the sense of smell.  

However, with respect to each of his claims, service medical 
records do not reflect any relevant complaints or treatment.

In addition, as has been clearly made plain to the veteran on 
multiple occasions over the history of these claims, in order 
to prevail on his claims, there must also be medical evidence 
linking his loss of smell or disability associated with 
bilateral leg cramps to service, and the evidence does not 
contain such evidence.  

In fact, after both an examination of the veteran and review 
of the claims file in June 2005, a VA examiner concluded that 
there was no evidence to suggest that the veteran had any in-
service knee injuries that resulted in his subsequent 
degenerative disease and total knee replacements, and that in 
regard to both claims, they were based solely on the 
veteran's subjective complaints that his loss of smell and 
leg cramps began in service, and continued from that time 
forward, without any objective findings in the service 
medical records.  Thus, it is clear that the examiner 
declined to relate either disability to service, based on the 
veteran's statements and the other evidence in the record.

While the Board is mindful of the fact that the veteran's 
representative has correctly noted that the June 2005 
examiner is not a medical doctor and did not respond to the 
Board's inquiries using the specific terminology as requested 
in the October 2004 remand, the Board finds that the 
credentials of the examiner clearly connote specialized 
medical education and training, and that the findings of the 
examiner may clearly be interpreted to reflect an 
unwillingness to find a relationship between the veteran's 
loss of the sense of smell and disability associated with 
bilateral leg cramps and the veteran's active service.  The 
Board further notes that the veteran and his representative 
had several opportunities to provide any expert opinion or 
other evidence to contradict the conclusions of this 
examiner, but apparently chose not to do so.  

It should also be noted that the statement of the veteran 
that seeks to link current pertinent symptoms or diagnoses to 
his active service are of minimal or no weight as the 
opinions of laypersons as to issues of medical causation are 
of little or no probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Moreover, the earliest documented diagnosis of the loss of 
the sense of smell and disability associated with bilateral 
leg cramps is found in reports dated many years after the 
veteran's active service.

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between the veteran's loss of the sense of smell 
and disability associated with bilateral leg cramps and the 
veteran's period of active service.




ORDER

The claim for service connection for bilateral leg cramps is 
denied.

The claim for service connection for loss of the sense of 
smell is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


